Citation Nr: 1760163	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  05-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D., his sister


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1977.

These matters have a complex procedural history.  Entitlement to service connection for PTSD and a TDIU were first denied in an August 2004 rating decision issued by the United States Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO in Des Moines, Iowa is currently the Agency of Original Jurisdiction (AOJ).

In August 2007, the Board denied entitlement to service connection for PTSD.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Remand (JMR) remanding the claim back to the Board with instructions to consider whether a VA examination was required pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since then, both pending claims have been before the Board on two occasions resulting in remands for further evidentiary development.  These matters were most recently before the Board in May 2017, at which time the claims were remanded for updated VA treatment records and an addendum medical opinion.  Having reviewed the record, the Board concludes there has been substantial compliance with the Board's May 2017 remand directives and appellate consideration may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his sister provided testimony before the undersigned Veterans Law Judge at a March 2006 Central Office Board hearing.  A copy of the transcript has been associated with the electronic claims file. 

The Board notes that the Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The same argument was raised by the Veteran's previous representative at the March 2006 Board hearing.  Accordingly, the Board has elected to broaden the issue on appeal in accordance with the holding of Clemons; however, because claims for PTSD are based on special legal and evidentiary requirements not applicable to other claims for service connection, the issues have been bifurcated as set forth in the "Issues" section of this decision, above.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The evidence does not show any independently verifiable in-service stressors sufficient to warrant service connection for PTSD.

3.  The Veteran's other psychiatric diagnoses, most often listed as dysthymia, were not incurred in and are not otherwise related to the Veteran's active duty military service. 

4.  The Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU and do not warrant extraschedular referral. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103(a), 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

With these procedural issues addressed, the Board now turns to adjudicating the merits of the claims on appeal.

Entitlement to service connection for PTSD.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2017).

The PTSD diagnosis must be made in accordance with 38 C.F.R. § 4.125(a), which mandates that all mental disorder diagnoses must conform to the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. § 3.304(f) (2017).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders, including PTSD, and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the Court, or Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran's claim was certified to the Board before August 4, 2014, the claim is governed by DSM-IV.

The Veteran has not alleged and the evidence does not show that the Veteran was diagnosed with PTSD during service; that he engaged in combat with the enemy and his claimed stressors are related to that combat; that his claimed stressors are the result of fear of hostile military or terrorist activity; or that he was a prisoner-of-war and his claimed stressors are a result of this experience.  38 C.F.R. § 3.304(f) (2017).  Consequently, the Veteran's lay testimony or statements, alone, are not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

As an aside, initially, the Board notes that the Veteran has submitted hundreds of documents in support of his pursuit to have the Cold War recognized as a period of war by the United States Congress.  Since Congress establishes war periods and VA's regulations as to war periods is governed by those acts of Congress, nothing further can be said on this point.  The Veteran did not serve during a recognized period of war.

The Veteran contends that he has PTSD that stems from his active duty military service.  Regarding his in-service stressors, the Veteran has alleged several stressor events.  See, e.g., statement with 2005 substantive appeal.  First, he alleges that a friend of his died during basic training while returning to the post from a bar.  The Veteran does not allege he witnessed his friend die, or that he was there when the body was discovered.  Next, he alleged he narrowly avoided getting hit by a car while marching in a July 4th parade with his military unit.  He also states that he passed out from heat exhaustion after a long march during basic training and while guarding his ship's equipment.  Later, while aboard ship, another friend died after going "crazy" being locked in his compartment during a battle stations drill.  The Veteran stated he saw the dead soldier's body bag the next day.  In another incident aboard the same ship, the veteran stated he witnessed a man swept overboard during a fierce storm at sea.  He attempted to save the man before he was swept overboard, but lost his grip of the man's hand.  The man's body was never found.  Finally, he has alleged that the incident in service in which he injured his low back lifting a heavy object was a qualifying stressor.  

To date, the Veteran has not submitted sufficient corroborating evidence to support any of his alleged in-service stressors.  The Board has reviewed the Veteran's service treatment and personnel records, none of which substantiate any of his claimed stressors.  In October 2017, the RO issued a formal finding that the information submitted by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center or to allow for a meaningful search of National Archives and Records Administration records.  The RO set forth the efforts it undertook in an attempt to verify the Veteran's stressors, and concluded that all efforts had been exhausted and that further attempts would be futile.  38 C.F.R. § 3.159 (2017).  Furthermore, deck logs and ship histories for the U.S.S. Guadalcanal failed to substantiate any of the stressors the Veteran alleged as occurring while he was aboard this vessel.  None of his unit's records corroborate the events either.  Thus, given the information of record, the Board cannot find that the Veteran's allegations are consistent with the circumstances, conditions, or hardships of the Veteran's service.  The evidence has failed to corroborate the Veteran's alleged in-service stressors.  Without such corroboration, the Veteran's claim of entitlement to service connection for PTSD must be denied.

Additionally, the Board finds that the Veteran has never carried a DSM-IV diagnosis of PTSD at any time during the appeals period.   See e.g., April 2006 VA treatment note ("Patient states he believes he has PTSD, but psychiatry evaluation thus far does not believe he meets criteria.").

In March 2004, an examiner noted the Veteran's reports of recurrent nightmares about his low back injury during military service.  The examiner's impression was of "PTSD dreams."  However, several subsequent VA psychiatric medical records dated throughout 2006 indicate that he did not meet the diagnostic criteria for PTSD because although he experienced dreams of traumatic events, he did not suffer from any aversion to the situations that led to them.  VA treatment records from 2006 to 2010 show the Veteran was consistently diagnosed with dysthymia and probable impulse control disorder, but the treating mental health providers declined to diagnose the Veteran with PTSD. 

Pursuant to the August 2008 JMR, the Veteran was afforded a VA examination in February 2011 to assess whether the Veteran had PTSD.  Following an in-person interview and a mental status examination, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner found the frequency, severity, and duration of the Veteran's psychological symptoms to be mild and not to the threshold of PTSD criteria.  The VA examiner reiterated, that "PTSD type dreams do not in themselves meet the criteria for a diagnosis of PTSD."  The examiner further observed that the Veteran was ruminative related to his "war veteran" status, but that reality testing was fundamentally intact.

The Veteran's electronic claims file was referred to another VA examiner in July 2017 for an addendum psychiatric medical opinion.  The VA examiner diagnosed the Veteran with "unspecified trauma-and stressor-related disorder," which communicates a symptom pattern that is subthreshold for PTSD but does not include symptoms reactive to specific trauma events.  Thus, the VA examiner declined to diagnose the Veteran with PTSD, finding that the Veteran did not satisfy the diagnostic threshold for such a disorder.  

To the extent that a diagnosis of PTSD is noted within the Veteran's VA treatment records, it is based exclusively on the Veteran's self-reported history of PTSD treatment, and is not probative evidence in this determination.  In other words, the VA clinicians did not independently conclude a diagnosis of PTSD was appropriate, but instead merely noted the diagnosis based on the history, albeit inaccurate, provided by the Veteran.  The Veteran is not competent to diagnose himself with PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").

Finally, the Board acknowledges the Veteran's assertion that he experiences PTSD secondary to his service-connected lumbar disability.  See 38 C.F.R. § 3.310 (2017).  In particular, the Veteran cites a March 1978 rating decision, in which the RO stated the Veteran's lumbar disability "was aggravated by trauma in service" as proof of entitlement to secondary service connection for PTSD. As noted supra, he has also experienced "PTSD dreams" about his lower back injury.  However, as already established, the record is devoid of any competent evidence proving the Veteran has been diagnosed with PTSD during the appeals period.   

Given the above, the Board finds the electronic claims file is without competent evidence of a diagnosis of PTSD within the appeals period upon which to predicate a claim of service connection.  Having failed to (1) establish a current diagnosis of PTSD and/or (2) provide corroborating evidence of his alleged in-service stressors, the Veteran's claim of entitlement to PTSD must be denied.  As the preponderance of the evidence is against the claim of entitlement to service connection for PTSD, the benefit-of-the-doubt doctrine has no application.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Entitlement to service connection for an acquired psychiatric disability, 
other than PTSD.

The analysis for service connection claims involving acquired psychiatric disabilities, other than PTSD, follows the direct service connection criteria under 38 C.F.R. § 3.303.  Thus, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The record reflects that the Veteran has carried various acquired psychiatric diagnoses throughout the appeals period, to include depression, dysthymia, paranoid schizophrenia, personality disorder, and conversion reaction.  As the July 2017 examiner stated, "Except for depression, these [other] diagnoses tended to be made in earlier progress notes and not repeated across psychiatric providers.  There was not sufficient evidence to support these other diagnoses.  Depression, often listed as dysthymia, was the most consistently noted diagnosis."  Similarly, at the February 2011 VA examination, the examiner diagnosed the Veteran with dysthymia, remarking "previous diagnosis of depressive neurosis (now referred to as dysthymia) appears to be the only salient diagnosis present.  Previously suggested paranoid schizophrenia with conversion reaction and depression, not otherwise specified, are not notable in clinical interview or consistent with recent psychiatric treatment at his local VA clinic."  Consequently, the Board concedes that the Veteran has experienced an acquired psychiatric disability-namely in the form of dysthymia-during the period of appeal.  The first element of a direct service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

Upon review of all the evidence, lay and medical, the Board finds the weight of the evidence shows that an acquired psychiatric disability was not incurred during the Veteran's period of active service, did not have onset during active service, and was not otherwise caused by his active military service.  The Board will not conduct an aggravation analysis, as such a claim is not raised by the Veteran or the record evidence.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Initially, the Board notes that the Veteran's service treatment records do not reflect any history, complaints, treatment, or diagnosis of an acquired psychiatric disorder during his active military service.  It appears that the copies of the service treatment records associated with the electronic claims file are complete, and the Veteran has not alleged or proven otherwise.  

While the Veteran has alleged certain traumatic experiences occurred in service, no compelling evidence of record establishes that the Veteran's mental health problems began in service.  It is worth noting that the Veteran has mentioned possible mental health treatment dating back to 1976; however, his service treatment records do not contain such evidence, and the Veteran has been unable to provide further information regarding this alleged treatment.  The Veteran has also submitted a statement alleging he was depressed in service as a result of sexually transmitted diseases he obtained while waiting for the Judge Advocate General's office to secure his paperwork for a medical discharge (due to in-service lumbar injury).  These statements are uncorroborated by medical evidence in the record and directly contradict the Veteran's testimony that his mental health symptoms did not arise until the 1990s.   

During his Board hearing, the Veteran testified that he filed for benefits from the Social Security Administration (SSA) in November 1994 as a result of his firing from John Deere for outbursts of anger.  He indicated he underwent psychiatric evaluation at that time at the behest of the SSA in conjunction with his disability claim, and was subsequently awarded benefits for a schizophrenic disorder.  He further testified that he did not begin active treatment for mental health complaints until the late 1990s, approximately twenty years after his period of active duty had ended.  This testimony is corroborated by other evidence in the Veteran's VA treatment records indicating he began mental health treatment in 1996 or 1997, at which time he started on the psychiatric medication, Sertraline.  For the sake of completeness, there is evidence in the record that the Veteran's mother attempted to get the Veteran psychiatric treatment in June 1995, but he refused to obtain treatment. 

The documentary evidence of record is extensive in this case, and includes comprehensive medical records from the Veteran's time in service through the present.  The clinical evidence within the Veteran's service treatment records and the years immediately after active duty service until the 1990s are entirely negative for psychiatric symptoms and/or diagnoses.  The Board acknowledges that the absence of any corroborating medical evidence in service records alone does not end the Board's analysis;  however, the absence of such evidence is for consideration in assessing the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, interest, bias, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498(1995).  

Weighing the evidence, the Board does not find the Veteran to be a credible historian in this case.  His statements and testimony regarding the onset of his mental health conditions are inconsistent at best, as highlighted above.  Furthermore, there is evidence in the record that the Veteran has tried to manipulate his treating mental health providers in an attempt to secure enhanced disability benefits.  VA psychology records from September 2006 show the Veteran contacted a VA psychologist regarding her conclusion that he did not meet the diagnostic criteria for PTSD and requested she change the diagnosis.  It was noted that there was extensive documentation about the Veteran's efforts to increase his disability compensation.  The psychologist stood by her assessment and indicated that changes were not warranted to her prior conclusions.  See November 2006 VA treatment record.  This same VA psychologist noted that the Veteran's symptom presentation was complicated by secondary gain.  

In adjudicating this matter, the Board cannot discount that gap of time between the Veteran's discharge from active duty and the onset of his psychiatric symptoms.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a Veteran failed to account for a lengthy time period between active military service and initial symptoms of the disorder).  This fact cuts against the Veteran's credibility in this matter.  Accordingly, the Board gives little evidentiary weight to the Veteran's testimony and lay statements of record. 

In light of the above, the Board finds that the Veteran has not satisfied the second element of a service connection claim - i.e., the incurrence of disease or injury during service.  Shedden, 381 F.3d at 1166-67.  

Consequently, as the Board has not found credible and competent evidence of in-service disease or injury, there is no basis upon which to evaluate the third prong of a direct service connect claim, the presence of a nexus between a current disability and in-service incurrence of disease or injury.  Shedden, 381 F.3d at 1166-67.  The Board is cognizant that the July 2017 VA examiner concluded it was "plausible" that the Veteran's depressed mood was, at least partially, in response to or a part of his reaction to his alleged traumatic events experienced during military service.  However, since the Board has established that the record does not contain competent evidence of an in-service incurrence of such events, the Board does not afford this medical nexus opinion any evidentiary consideration in this determination.

As the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, the benefit-of-the-doubt doctrine has no application.  See 38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53. 

Finally, unlike his claims of entitlement to service connection for PTSD, the Veteran has never asserted and the evidence does not suggest that the Veteran's dysthymia is secondary to his service-connected lumbar disability.  See 38 C.F.R. 3.310 (2017).  The Board declines to analyze this theory of entitlement any further as it has not been reasonably raised by the Veteran or the evidence of record.  

Entitlement to a TDIU.

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).
Here, the Veteran's service-connected lumbar disability has been rated at 40 percent since April 1995 and  his left lower extremity disability has been rated at 10 percent since October 2009.  Accordingly, Veteran's total combined disability rating was 40 percent from April 1995 until October 2009, and 50 percent from October 2009 forward.  38 C.F.R. § 4.125 (2017).  For the entire appeals period, the Veteran's service connected disabilities have not satisfied the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for schedular TDIU consideration.
The relevant regulation provides that, if the required percentage requirements for a TDIU are not met on a scheduler basis, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, then the Director, Compensation Service, should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b) (2017).  The Board may not award a TDIU on an extraschedular basis in the first instance.
For extraschedular TDIU claims, a veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director, Compensation Service, where there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary. See Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 
The Board has considered whether referral for consideration of extraschedular TDIU is required.  However, the evidence does not establish the Veteran was otherwise unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities during the appeals period, sufficient to warrant extraschedular referral.  This conclusion is based on the evidence set forth below. 
The record establishes that the Veteran last worked in 1994 as a production welder for John Deere Harvester Works.  He has explained that he was fired for misconduct and absenteeism.  The Veteran has completed  an Associate in Science Degree from Des Moines Area Community College, as well as 114 credit hours at St. Ambrose University in pursuit of a Bachelor of Arts degree in Business Administration.  Additionally, throughout the appeals period, the Veteran has engaged in volunteer work, to include helping with the American Legion's Bingo, driving his fellow veterans to appointments, and working the election polls.  It is also documented that he cares for his elderly mother, assisting her around the home and occasionally performing her yard work.  Recent VA treatment records from the Fall of 2017 state that the Veteran has begun actively searching for employment.  
Furthermore, to the extent that the Veteran perceives himself to be totally disabled, this is largely based on his claims of cardiovascular, bladder, and psychiatric disability, none of which have been service-connected.  Functional limitations caused by non service-connected disabilities cannot be considered in adjudicating a claim for a TDIU.  The Veteran has also been awarded Social Security disability during the appeals period.  However, SSA determinations are not binding on the Board, and it is the duty of the Board to assess the credibility and weight to be given such evidence.  See Washington v. Derwinski, 1 Vet. App. 459, 465-66 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (finding that SSA determinations should be given appropriate consideration and weight in determining to award or deny an appellant TDIU).  A review of the SSA evidence of record shows the Veteran filed his disability claim due to low back and psychiatric problems.  It was determined that the Veteran's orthopedic condition was well-controlled and the grant of benefits was predicated primarily on the psychiatric symptoms the Veteran exhibited at the time of his application.  Consequently, the Board gives little weight to the SSA's determination, as the Veteran is not service-connected for any psychiatric disabilities.
Lastly, the Board notes that the record on appeal contains hundreds of documents submitted by the Veteran in support of his pursuit to have the Cold War recognized as a period of war by the United States Congress.  These documents include legislative histories, copies of public laws, presidential proclamations, letters to members of Congress, congressional committees, and the VA, news articles, and other historical research, all acquired by the Veteran.  Indeed, the Veteran's VA treatment providers have recording that he spends a lot of time at the library doing research on the computer in support of this cause.
With this evidence in mind, the Board finds that the Veteran is not precluded from all types of employment due solely to his service-connected disabilities.   The above evidence establishes to the Board that the Veteran maintains the intellect, mental acuity, and physical ability to engage, at minimum, in sustained sedentary employment.  Accordingly, a referral for extraschedular TDIU is not warranted in this case. 

Additional considerations.

In adjudicating these claims, the Board has considered the lay statements/testimony submitted by various witnesses, including the Veteran's mother and sister, in support of the Veteran's appeal.  These witnesses are competent to report their personal observations of the Veteran's symptoms; however they lack the medical training and expertise  to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Young, 766 F.3d at 1353.

Moreover, to the extent that the Veteran has submitted journal and news articles in support of his claims, these articles are not probative in this determination.  The articles are too general in nature to singularly provide the necessary evidence to substantiate the Veteran's claims for service connection.  The Board does not dispute the validity of the treatise evidence submitted by the Veteran.  However, the treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a reasonable causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Timberlake, 14 Vet. App. at 130.  These articles are very general in nature and do not include consideration of any facts specific to the Veteran's circumstances, and are therefore of no probative value.


Conclusion

In conclusion, the preponderance of the evidence is against the award of service connection for PTSD, as competent evidence of a current diagnosis of PTSD has not been presented, and the Veteran's alleged in-service stressors have not been verified.  The preponderance of the evidence is against the award of service connection for an acquired psychiatric disability, other than PTSD, because competent evidence of an in-service incurrence of disease or injury has not been presented.  Finally, the Board concludes that the Veteran has not met the schedular criteria for a TDIU, and the record does not contain plausible evidence of unemployability due solely to the Veteran's service-connected disabilities sufficient to warrant referral for extraschedular TDIU consideration.  The Veteran's appeal is denied. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, is denied.

Entitlement to a TDIU is denied.  



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


